Title: To Thomas Jefferson from Elisha Hinman, 16 November 1801
From: Hinman, Elisha
To: Jefferson, Thomas


New London Novemr. 16th 1801
I beg leave to lay before his Excellency, Thomas Jefferson, President of the United States, some facts.
In the year 1775 I left the best employ in this town being called upon by Government to accept a lieutenant’s commission in the navy—I raised 80 men and joined Commodore Hopkins in the Dellaware. He proceeded to New Providence, took possession of the Forts & town. Commodore Hopkins ordered me to take command of a sloop laden with Cannon and other war-like stores taken from the Forts. On our way home, by reason of a gale of wind in the night I lost sight of the fleet and came near being taken by two British ships of war. had that been the case at that time, my life would have been in great danger—On our arrival at New London the Commodore ordered me to take command of the Brig Cabbot; I proceeded on a cruise and captured five British ships from Jamaica laden with sugars & rum, and they arrived safe into ports. The Government then, had two thirds and the Captors one; my part lay in the hands of the agents ’till it was of but little value; and when recieved was employed in goods, in store, and burned by General Arnold. In 1777 I was commissioned a Capt. to command the Alfred, joined the Raleigh, Capt. Thompson, at Portsmouth. We proceeded on a cruise and captured one ship laden with sugars. she arrived in Massachusetts. Two large ships from Jamaica we carried to France with us, which were sold by the agents. I recieved my part and had it with me on my way home, was taken by two British ships and carried a prisoner to England, put in Fortune prison—some time after made my escape and got to France leaving all I had behind. At the close of the war Colol. Walker was appointed to settle with the navy officers. he settled my accounts without the least difficulty and found due to me 3000 dollars back wages; he gave me a Government note which I was obliged to sell for three shillings on the pound. When the Cutter was first established I was appointed to the command of the one I have now the command of; but being absent for a year knew not of it; and had made contracts in Hispaniola which honour bound me to comply with. Capt. Maltbie was then appointed—before his death I had met with great losses at sea: after his death I applied for the command and layed this statement before the President—believe I have been faithful, should I be displaced it will leave me and my family in distress: I beg his Excellence to take these things into consideration and continue my command. I have been and will be faithful to orders recieved.
I have the honour to be, with due respect, his Excellency’s most obet. Humle. Sert.
Elisha Hinman
